               Case 3:19-cv-04027-JD Document 5-4 Filed 07/12/19 Page 1 of 2



1    AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
2
     Sean Riordan (SBN 255752)
3    Angélica Salceda (SBN 296152)
     Vasudha Talla (SBN 316219)
4    Mollie Lee (SBN 251404)
     William S. Freeman (SBN 82002)
5    Christine P. Sun (SBN 218701)
     39 Drumm Street
6
     San Francisco, CA 94111
7    Telephone: (415) 621-2493
     Facsimile: (415) 255-8437
8    Email: sriordan@aclunc.org
            asalceda@aclunc.org
9           vtalla@aclunc.org
10          mlee@aclunc.org
            wfreeman@aclunc.org
11          csun@aclunc.org

12
     Attorneys for Plaintiff-Petitioner Pangea Legal Services
13
                                UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15                            SAN FRANCISCO-OAKLAND DIVISION
16
                                                        Case. No. 3:19-cv-04027
17
          PANGEA LEGAL SERVICES,
18                                                     PROOF OF SERVICE
                      Plaintiff-Petitioner,
19
          v.
20
       KEVIN MCALEENAN, Acting Secretary of
21
       Homeland Security; MARK MORGAN,
22     Acting Director of U.S. Immigration and
       Customs Enforcement; DAVID JENNINGS,
23     Field Office Director, San Francisco Field
       Office, U.S. Immigration and Customs
24     Enforcement,
25
                      Defendant.
26
27

28


                                             Proof of Service
                                          Case. No. 3:19-cv-04027
               Case 3:19-cv-04027-JD Document 5-4 Filed 07/12/19 Page 2 of 2


                                            PROOF OF SERVICE
1
             I, Sean Riordan, declare that I am employed in the City and County of Sacramento, State
2
      of California; I am over the age of 18 years and not a party to the within action or cause; my
3
      business address is 39 Drumm Street, San Francisco, California 94111. I served the following
4
      documents:
5
      Notice of Motion, Motion, and Memorandum of Points and Authorities In Support of Ex
6
                          Parte Application for a Temporary Restraining Order
7
                                        Declaration of Sean Riordan
8
                                        Declaration of Etan Newman
9
                                               Proposed Order
10
     on the interested parties in this action by:
11
             By Electronic Mail
12           On July 12, 2019, I caused such documents to be transmitted by electronic
13           mail to the office of the addressees.

14           Sara Winslow                 sara.winslow@usdoj.gov
             Chief, Civil Division
15           U.S. Attorney’s Office, N. Dist. Calif
             450 Golden Gate Ave., 9th Floor
16
             San Francisco, CA 94102-3495
17
             Attorney for the Defendants
18

19           I declare under penalty of perjury under the laws of the United States and the State of

20   California that the above is true and correct and that this proof of service was executed on July

21   12, 2019 at Sacramento, California.
                                                    ______/s/ Sean Riordan       _________
22                                                        Sean Riordan
23

24

25

26
27

28
                                               Proof of Service
                                            Case. No. 3:19-cv-04027
